Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11275181. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.


Application: claim 21
Patent/co-pending application: 11275181, claim 21


A method comprising:
in response to operating a Global Positioning System (GPS) receiver coupled with a transponder at each of a plurality of different locations, performing the steps of:
A method comprising:
operating at least one aerial vehicle at each of a plurality of different locations, wherein the at least one aerial vehicle includes a transponder and a Global Positioning System (GPS) receiver; in response to the at least one aerial vehicle operating at each of the plurality of different locations, performing the steps of:
receiving, by a range detector, coordinates of the GPS receiver;
receiving, by a range detector, coordinates of the at least one aerial vehicle utilizing the GPS receiver;
broadcasting, by the range detector, a Radio Frequency (RF) signal at a first carrier frequency (fl);
broadcasting, by the range detector, a Radio Frequency (RF) signal at a first carrier frequency (fl), wherein fl that is selected from frequencies of 30 Megahertz (MHz) to 1 Gigahertz (GHz);
receiving, by the range detector, a RF rebroadcast of the RF signal from the transponder, wherein the RF rebroadcast is at a second carrier frequency (f2) that is different from fl; and
receiving, by the range detector, a RF rebroadcast of the RF signal from the transponder, wherein the RF rebroadcast is at a second carrier frequency (f2) that is different from fl, wherein f2 is selected from frequencies of 30 MHz to 1 GHz; and
calculating, by the range detector, a distance from the range detector to the transponder based on the RF signal and the RF rebroadcast; and
calculating, by the range detector, a distance from the range detector to the at least one aerial vehicle based on the RF signal and the RF rebroadcast; and
determining, by the range detector, its coordinates based the distance calculated at each of the plurality of different locations.
determining, by the range detector, its coordinates based the distance calculated at each of the plurality of different locations.


	In reviewing the current claim 21 vs. 11275181’s claim 21, it appears the immediate application is simply a broader claim without limitation of using frequencies of 30 MHz to 1 GHz. For the rest independent claims 1, 8 and 15 and the rest of dependent claims, it is rejected based on the reasons specified in claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov